         Case 1:18-cv-01148-TSC Document 59 Filed 11/04/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
NOVENERGIA II – ENERGY &                            )
ENVIRONMENT (SCA),                                  )
                                                    )
                                                    )
                      Petitioner,                   )
                                                    )    Civil Action No. 1:18-cv-1148 (TSC)
               v.                                   )
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                      Respondent.                   )
                                                    )

                                                    )
FORESIGHT LUXEMBOURG SOLAR 1                        )
S.À.R.L., et al.,                                   )
                                                    )
                                                    )
                      Petitioners,                  )
                                                    )    Civil Action No. 1:20-cv-925 (TSC)
               v.                                   )
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                      Respondent.                   )
                                                    )


                    JOINT STATUS REPORT REGARDING
      SET ASIDE PROCEEDINGS PENDING IN THE SVEA COURT OF APPEAL

       Pursuant to the Court’s Order dated September 9, 2020, Petitioners Novenergia II – Energy

& Environment (SCA) (“Novenergia”), Foresight Luxembourg Solar 1 S.À.R.L., Foresight

Luxembourg Solar 2 S.À.R.L., Greentech Energy Systems A/S (now known as Athena

Investments A/S), GWM Renewable Energy I S.P.A., and GWM Renewable Energy II S.P.A.

(collectively, the “Foresight Petitioners”), and Respondent the Kingdom of Spain (“Spain”) submit

this joint status report regarding the two separate proceedings brought by Spain in the Svea Court




                                                1
            Case 1:18-cv-01148-TSC Document 59 Filed 11/04/20 Page 2 of 4




of Appeal in Sweden (“Svea Court”) to set aside each of the two arbitral awards at issue in these

actions.

       I.       Proceedings in Spain’s Action to Set Aside the Award in Novenergia

       On October 30, 2020, Spain submitted comments on the parts of the Svea Court’s draft

case summary addressing Spain’s case together with Spain’s statement of evidence. Spain also

submitted an expert legal opinion on the issue of European Union law. On November 2, 2020,

Spain supplemented the previously submitted expert opinion.

       II.      Proceedings in Spain’s Action to Set Aside the Award in Foresight

       As the Court will recall, on February 14, 2019 Spain requested that the Svea Court refer

certain questions to the CJEU for a preliminary ruling. ECF No. 58, p. 3. Spain revised its referral

questions on October 15, 2019. A true and correct copy of Spain’s October 15, 2019 referral

questions are attached hereto as Exhibit A (original Swedish excerpt followed by English

translation). On October 23, 2020 the Svea Court denied Spain’s request to refer questions to the

CJEU for a preliminary ruling. The Kingdom of Spain v. Foresight et al., Case No. T 1626-19,

Decision, October 26, 2020, p. 2. A true and correct copy of that decision, preceded by its English

translation, is attached hereto as Exhibit B.

       The Svea Court’s October 23, 2020 decision also granted the European Commission’s

request to intervene and the European Commission must file its brief by December 18, 2020.




                                                 2
        Case 1:18-cv-01148-TSC Document 59 Filed 11/04/20 Page 3 of 4




Dated: November 4, 2020                        Respectfully submitted,

NOVENERGIA II – ENERGY &                       KINGDOM OF SPAIN
ENVIRONMENT (SCA)

By its attorneys,                              By its attorneys,

LATHAM & WATKINS LLP                           FOLEY HOAG LLP


/s/ Claudia Salomon                            /s/ Nicholas M. Renzler
Allen M. Gardner (D.C. Bar No. 456723)         Derek C. Smith (D.C. Bar No. 468674)
Rebekah Soule (D.C. Bar No. 1033203)           Lawrence H. Martin (D.C. Bar No. 476639)
555 11th Street, NW                            Nicholas M. Renzler (D.C. Bar No. 983359)
Washington, D.C. 20004                         Diana Tsutieva (D.C. Bar No. 1007818)
(202) 637-2200                                 1717 K Street, NW
allen.gardner@lw.com                           Washington, D.C. 20006
rebekah.soule@lw.com                           202-223-1200
                                               dcsmith@foleyhoag.com
                                               lmartin@foleyhoag.com
Claudia Salomon (pro hac vice)
                                               nrenzler@foleyhoag.com
Lilia Vazova (pro hac vice)
                                               dtsutieva@foleyhoag.com
885 Third Avenue
New York, NY 10022                             Andrew Z. Schwartz
(212) 906-1200                                    (D.D.C. Bar No. MA0017)
claudia.salomon@lw.com                         Andrew B. Loewenstein
lilia.vazova@lw.com                               (D.D.C. Bar No. MA0018)
                                               Seaport West
Fernando Mantilla-Serrano (pro hac vice)       155 Seaport Boulevard
45, rue Saint-Dominique                        Boston, MA 02210-2600
Paris 75007                                    617-832-1000
France                                         aschwartz@foleyhoag.com
+33 1 40 62 20 00                              aloewenstein@foleyhoag.com
fernando.mantilla@lw.com




                                           3
        Case 1:18-cv-01148-TSC Document 59 Filed 11/04/20 Page 4 of 4




FORESIGHT LUXEMBOURG SOLAR 1
S.À.R.L., FORESIGHT LUXEMBOURG
SOLAR 2 S.À.R.L., GREENTECH
ENERGY SYSTEMS A/S (NOW KNOWN
AS ATHENA INVESTMENTS A/S), GWM
RENEWABLE ENERGY I S.P.A., AND
GWM RENEWABLE ENERGY II

By their attorneys,

KING & SPALDING LLP
/s/ James E. Berger
James E. Berger (D.C. Bar 481408)
Charlene C. Sun (D.C. Bar 1027854)
1185 Avenue of the Americas
New York, NY 10036-4003
Tel: (212) 556-2100
Fax: (212) 556-2222
jberger@kslaw.com
csun@kslaw.com




                                      4
